DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 11/12/2021.
Claims 1, 7-13 and 15-18 have been amended and are hereby entered.
Claims 1-18 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 28, filed 11/12/2021, with respect to the drawing objections have been fully considered and are persuasive. Applicant’s amendments to the drawings and specification address all outstanding drawing objections. The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 28, filed 11/12/2021, with respect to the specification objections have been fully considered and are persuasive. Applicant’s amendments to the specification address all outstanding specification objections. The objections of the specification have been withdrawn. 
Applicant’s arguments, see page 29, filed 11/12/2021, with respect to the 35 U.S.C. 112(a) rejections of claims 9, 12, 16 and 18 have been fully considered and are persuasive. Applicant’s amendments to the claims remove all references to a date base and replace each instance with “database”, which has support in Applicant’s disclosure. The 35 U.S.C. 112(a) rejections of claims 9, 12, 16 and 18 have been withdrawn. 
However, Examiner notes that Applicant’s amendments to the claims have necessitated new rejections under 35 U.S.C. 112(a) that will be discussed below.
Applicant’s arguments, see page 29, filed 11/12/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 4-5, 7-12, and 14-18 have been fully considered and are persuasive. Applicant’s amendments to independent claims 1, 12, 13, and 18 provide the required antecedent basis for “a cloud database” in the claims as well as in their dependent claims. Applicant’s amendments to claims 7 and 15 provide the required antecedent basis for “a blockchain” in the claims as well as in their dependent claims. The 35 U.S.C. 112(a) rejections of claims 9, 12, 16 and 18 have been withdrawn. 
However, Examiner notes that Applicant’s amendments to the claims have necessitated new rejections under 35 U.S.C. 112(b) that will be discussed below.
Applicant’s arguments, see pages 29-30, filed 11/12/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-18 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-18 have been maintained. 
Applicant argues that the amended claim 1 “is directed to a method that comprises technical solutions for improved processing and storing of transactions and booking requests for real-time and online freight management”. Applicant cites the following features of amended claim 1 to argue that the claim is directed to a technical solution to a technical problem: "storing the digital documents and the proof of service delivery/fulfillment in the real-time chained black box and a cloud database" and "wherein the real-time chained black box continuously records all documents and data relating to the workflow, cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the real-time chained black box, and wherein all of the documents stored in the real-time chained black box can be reviewed anytime" and "using digital documents to (1) provide smart suggestions to the parties so as to enable the workflow to be more seamless and faster, and (2) determine authenticity of information through blockchain technology". Applicant concludes by reciting “These more specifically recited limitations are highly technological features that are clearly distinguishable from organizing human activity and are not abstract ideas; in any event they are integrated into the practical applications of storing 
Regarding the “storing” limitation cited by Applicant, Examiner agrees that using a black box and cloud database to store documents is not a part of the abstract idea recited in amended claim 1. As will be discussed in the rejection below Examiner in Prong two of Step 2A classifies the use of the black box and a cloud database as no more than mere instructions to apply the abstract idea. Discussion regarding the interpretation of the “black box” as “apply it” can be found in the next paragraph. Regarding the cloud database, in the claims the cloud database is only used as a storage location for documents and is not integrated into the remainder of the claim. Therefore, the cloud database is being interpreted as being no more than mere instructions to apply the judicial exception. Per, MPEP 2106.04(d) “The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea”). Therefore, this limitation does not integrate the abstract idea of claim 1 into a practical application.
Regarding the “wherein” limitation cited by Applicant, Examiner again agrees that the limitation of the real-time chained black box is not part of the abstract idea recited in amended claim 1. As will be discussed in the rejection below, Examiner in Prong two of Step 2A classifies the real-time chained black box as an additional element, namely an element amounting to no more than mere instructions to apply the judicial exception using generic computer components. Examiner notes that on page 4 line 12 through page 5 line 2, Applicant appears to bringing the well-known concept of a black-box storing all events from the airline industry to store shipping transactions. Examiner notes that the differences between black-boxes highlighted by Applicant 
Regarding the “using” limitation cited by Applicant, Examiner argues using documents to provide smart suggestions to parties and determine authenticity of information are part of the abstract idea of amended claim 1. However, agrees that the documents being “digital” and the use of “blockchain technology” are not part of the abstract idea recited in amended claim 1. As will be discussed in the rejection below, Examiner in Prong two of Step 2A classifies the documents being “digital” and the use of “blockchain technology” as an additional elements, namely elements amounting to no more than mere instructions to apply the judicial exception using generic computer components. Specifically, the digital nature of the documents is recited at such a high level that it does not amount to more than instructions to apply the exception. As recited, the claim provides no detail (e.g. file characteristics/type, file components, etc.) as to the nature of the documents beyond them being “digital” in some way. Further, the claim provides no detail (e.g. based on information in the documents, based on the documents/types of documents present/absent from the database) as to how the digital documents are used to provide suggestions that enable the workflow to be seamless and faster. Similarly, “blockchain how information is authenticated through blockchain technology. Overall, both of these elements are used to recite the idea of solutions (suggestions to enable a “seamless” and “faster” workflow and authenticating information) without reciting details of how the solution is accomplished. Per MPEP 2106.05(f), “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".” As discussed above, mere instructions to apply the judicial exception does not integrate the judicial exception into a practical application.
Considering the additional elements argued by Applicant in combination (both with themselves and including the other additional elements of amended claim 1 not explicitly argued), the additional elements still do not integrate the abstract idea of claim 1 into a practical application. Even in combination these additional elements are no more than mere instructions to apply the judicial exception and well-understood, routine and conventional extra-solution activity.
Therefore, while Examiner agrees that some of the claim sections cited by Applicant in their arguments are not part of the abstract idea, the sections of the claims nonetheless do not make amended claim 1 patent eligible. While Applicant further argues that the claim sections integrate the abstract idea into a practical application, Examiner concludes that the additional elements present are no more than mere instructions to apply the judicial exception and well-understood, routine and conventional extra-solution activity. As such, the additional elements do not integrate the abstract idea of amended claim 1 into a practical application and Applicant’s arguments are unpersuasive.
Applicant’s arguments, see pages 30-35, filed 11/12/2021, with respect to the 35 U.S.C. 103 rejections of claims 1 and 13 have been fully considered but are either not persuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 13 are still rejected under 35 U.S.C. 103. 
First, Applicant argues that Clarke does not teach the function “using digital documents to (1) provide smart suggestions to the parties so as to enable the workflow to be more seamless and faster” on pages 32-33. Examiner respectfully disagrees. To start, Examiner notes that this limitation is being interpreted in light of its 35 U.S.C. 112(a) and 112(b) rejections below. As is also discussed below in the 35 U.S.C. 103 rejection section below, Clarke teaches the system using a driving record of each carrier, interpreted by Examiner as a digital document, to determine a carrier rating for each carrier (see Clarke [0047]). Clarke further teaches using the carrier rating determined using digital documents to filter the available shipments shown to carriers down to only those shipments they are qualified to carry (see Clarke [0058]), and also to filter the potential carriers shown to shippers down to carriers that are qualified to carry their shipment (see Clarke [0060]). Filtering the potential choices of carriers/shipments down to those that meet all qualifications (i.e. carrier rating) makes the workflow more seamless and faster because the parties do not have to sort through choices that are not a match for them. Thus, Clarke teaches the use of digital documents to provide smart suggestions to the parties to enable the workflow to be faster and more seamless.
Second, Applicant argues that Clarke does not teach “using digital documents to…(2) determine authenticity of information through blockchain technology” on pages 32-33 and argues on pages 33-34 that Courtney does not teach the features of the black box that have been amended into claims 1 and 13. These arguments are rendered moot because the Zinder reference (U.S. Pre-Grant Publication 2017/0005804, hereafter known as Zinder) is used to teach these newly added elements to claim specifically argued by Applicant. 
Therefore, the arguments regarding the 35 U.S.C. 103 rejections of claims 1 and 13 are either unpersuasive or moot, and the claims still stand rejected under 35 U.S.C. 103.
Regarding Applicant’s arguments on page 35 regarding the 35 U.S.C. 103 rejections of the claims depending on claims 1 or 13, the argument that the dependent claims are novel/non-obvious for the same reasons as claims 1 and 13 are likewise unpersuasive or moot for the reasons discussed above. However, Examiner notes that Applicant’s amendments have made dependent claims 8, 11, 15, 16 and 17 non-obvious, as will be discussed in the Novel/Non-Obvious section below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 13-17 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 have been amended by Applicant to recite the limitation of “using digital documents to (1) provide smart suggestions to the parties so as to enable the workflow to be more seamless and faster”. On page 32 of Applicant’s response, Applicant indicates that support for the amended limitation can be found on lines 1-6 of page 50 of Applicant’s specification. The cited portion of Applicant’s specification recites “Auto-generated documents or digital documents will be used by the platform to provide smart suggestions to users and predict the following steps needed to provide a more seamless and faster process of managing their reservations”. While the cited portion of the specification does state that digital documents how the digital documents are used to provide smart suggestions and how those suggestions would lead to a more seamless and faster processing. Upon review of Applicant’s specification, Examiner did not find any other locations in Applicant’s specification besides the one cited by Applicant that would appear to lend support to this claim limitation.
Per MPEP 2163.03 V. “The written description requirement is not necessarily met when the claim language appears in ipsis verbis
By virtue of their dependence on indefinite claim 1, claims 2-11 are also rejected under 35 U.S.C. 112(a). By virtue of their dependence on indefinite claim 13, claims 14-17 are also rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 13 recite the limitation of “using digital documents to (1) provide smart suggestions to the parties so as to enable the workflow to be more seamless and faster”. The term “smart suggestion” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “smart suggestion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how the word “smart” modifies and/or narrows the suggestions provided using the digital documents. One of ordinary skill in the art would not be able to readily discern if any suggestion made using the digital documents qualified as a “smart” suggestion, or if there is a further requirement in addition to using digital documents that must be met for a suggestion to be considered “smart”. For the purposes of examination, Examiner is interpreting a “smart” suggestion to be any suggestion made using information from digital documents.
Similarly, the term “more seamless” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “more seamless” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear to what degree the workflow needs to be made “more seamless” to read on the claim, and it is 
For the reasons above, claims 1 and 13 are indefinite under 35 U.S.C. 112(b). By virtue of their dependence on indefinite claim 1, claims 2-11 are also rejected under 35 U.S.C. 112(b). By virtue of their dependence on indefinite claim 13, claims 14-17 are also rejected under 35 U.S.C. 112(b).
Claims 2, 6 and 15 are further rejected because they introduce “a device of a service provider”. While this introduction was definite in the original claim set, Applicant’s amendments to independent claim 1 (on which both claims 2 and 6 depend) and independent claim 13 (on which claim 15 depends) to make them recite “a service provider device” now makes it unclear as to whether claims 2, 6 and 15 are referring to the same device introduced in claims 1 and 13 or are instead introducing a distinct service provider device from the device of claim 1 and 13. Based on Applicant’s specification and Applicant’s amendment to claim 9 in which they replace “the device of the service provider” with “the service provider device”, Examiner is interpreting “a device of a service provider” as “the service provider device”. 
Claims 3-5 are further rejected both by virtue of their dependence on rejected claim 2 and by virtue of their recitation of “the device of the service provider” causing the same indefiniteness as described above. Similarly, claims 7 and 8 are further rejected both by virtue of their dependence on rejected claim 6 and by virtue of their recitation of “the device of the service provider” causing the same indefiniteness as described above. 
Claims 9, 14 and 16 recite the limitation "the device of the service provider". There is insufficient antecedent basis for this limitation in the claim. As discussed above, Applicant’s amendments to claims 1 (on which claim 9 depends) and 13 (on which claims 14 and 16 depend) removed “a device of a service provider” and replaced it with “a service provider device. Therefore, “a device of a service provider” is not introduced either in claims 9, 14 and 16 themselves or in a claim on which they depend. While these claims were definite in the original claim set, in the amended claim set this antecedent basis issue results in the claims being indefinite. Like above, Examiner is interpreting “the device of the service provider” as “the service provider device”.
Claims 14-17 are further rejected because they recite the limitation "the device of the shipper" in the 11th and 21st lines of page 20 of Applicant’s response (claim 14), the 28th and 31st lines of page 21 and the 3rd line of page 22 of Applicant’s response (claim 15), the 12th, 22nd and 23rd lines of page 22 of Applicant’s response (claim 16) and the 16th line of page 23 of Applicant’s response (claim 17).  There is insufficient antecedent basis for this limitation in the claims.
In each of the claims at issue, “a device of a shipper” is not introduced in the claim or in any of the claims that the claims at issue depend upon. Specifically, Applicant’s amendment to claim 13 removed “a device of a shipper” from the claim, thereby removing the required antecedent basis for the term in dependent claims 14-17. For the purposes of examination, Examiner is interpreting “the device of the shipper” as “a device of a shipper” for the first instance “the device of the shipper” appears in each of the claims at issue.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite conducting and managing a transaction for freight. 
Claim 1 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. A method for real-time freight management in the global logistics industry comprising: a. providing a booking request submission stage comprising: receiving from a user a booking request; sending the booking request to a service provider; and determining whether confirmation of the booking request is received from the service provider; b. providing a booking request acceptance stage comprising: confirming acceptance of the booking request; c. providing a service delivery/fulfillment stage comprising: sending at least one service fulfillment/action task to the service provider; receiving from the service provider workflow status updates; providing the status updates to the user; tracking workflow milestones from all involved parties; using documents to (1) provide smart suggestions to the parties so as to enable the workflow to be more seamless and faster, and (2) determine authenticity of information; receiving proof of service delivery/fulfillment from the service provider device and storing the documents and the proof of service delivery/fulfillment; and d. providing a service payment stage comprising: enabling the parties to generate, issue, and receive invoices; enabling the parties to process payments; and maintaining an accounts receivable / accounts payable ledger of the parties wherein all of the documents stored can be reviewed anytime all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a real-time chained black box, a user device, a service 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a real-time chained black box, a user device, a service provider device, blockchain technology, and a cloud database amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the freight management being “online”, the documents being “digital”, and the enabling of payments to be processed “online” similarly amount to no more than mere instructions to apply the exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional elements of a platform and a portal. The claim does not integrate the abstract idea into a 
Claim 3 further limits the abstract idea of claim 2 while introducing the additional element of a device of a shipper. The claim does not integrate the abstract idea into a practical application because the element of a device of a shipper is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 2 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 further limits the abstract idea of claim 3 while introducing the additional elements of a blockchain. The claim does not integrate the abstract idea into a practical application because the elements of a blockchain are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “uploading” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 3 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea 
Claim 5 further limits the abstract idea of claim 4 without adding any new additional elements. Therefore, by the analysis of claim 4 above, claim 5 does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional elements of a platform. The claim does not integrate the abstract idea into a practical application because the element of a platform is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “auto-populating” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 further limits the abstract idea of claim 6 while introducing the additional element of a blockchain. The claim does not integrate the abstract idea into a practical application because the element of a blockchain is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “auto-generating” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 6 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea 
Claim 8 further limits the abstract idea of claim 7 while introducing the additional elements of a device of a shipper and a ledger platform. The claim does not integrate the abstract idea into a practical application because the elements a device of a shipper and a ledger platform are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the combination of additional elements from claim 7 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional elements of a device of a shipper and a bidding engine. The claim does not integrate the abstract idea into a practical application because the elements of a device of a shipper and a bidding engine are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “auto-generating” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 1 while introducing the additional element of a device of a shipper. The claim does not integrate the abstract idea into a practical 
Claim 11 further limits the abstract idea of claim 1 while introducing the additional elements of a device of a bank partner, a device of a platform, and a device of a shipper. The claim does not integrate the abstract idea into a practical application because the elements of a device of a bank partner, a device of a platform, an a device of a shipper are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. A method for real-time and online freight management in the global logistics industry, comprising: a. providing a booking request submission stage; b. providing a booking request acceptance stage; c. providing a service delivery/fulfillment stage; and d. providing a service payment stage; (i) wherein a service provider perform the following steps: initiating a booking request in the booking request submission stage, displaying at least one applicable contracts with regard to the booking in the booking request submission stage, determining whether at least one 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a real-time chained black box, a device of a service provider, a platform, a portal, a bidding engine, a device of a shipper, a cloud database, a blockchain, a ledger platform, a device of a bank partner, and a device of the platform. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, “uploading”, “auto-generating”, and “auto-populating” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a real-time chained black box, a device of a service provider, a platform, a portal, a bidding engine, a device of a shipper, a cloud database, a blockchain, a ledger platform, a device of a bank partner, and a device of the platform amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, “uploading”, “auto-generating”, and “auto-populating” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. Real-time freight management in the global logistics industry configured to provide a booking request submission stage comprising: receiving from a user a booking request; sending the booking request to a service provider; and determining whether confirmation of the booking request is received from the service provider; a booking request acceptance stage comprising: confirming acceptance of the booking request; a service delivery/fulfillment stage comprising: sending at least one service fulfillment/action task to the service provider; receiving from the service provider workflow status updates; providing the status updates to the user; tracking 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, a real-time chained black box, a platform, a server computer, a processor, a memory, a user device, a service provider device, blockchain technology, and a cloud database. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The freight management being “online”, the documents being “digital” and the payment processing being “online” similarly amount to no more than mere instructions to apply the exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a real-time chained black box, a platform, a server computer, a processor, a memory, a user device, a service provider device, blockchain technology, and a cloud database amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the freight management being “online”, the documents being “digital” and the payment processing being “online” similarly amount to no more than mere instructions to apply the exception using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 further limits the abstract idea of claim 13 while introducing the additional elements of a portal, a bidding engine, a device of a shipper, and a blockchain. The claim does not integrate the abstract idea into a practical application because the elements of a portal, a bidding engine, a device of a shipper, and a blockchain are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “uploading” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 13 while introducing the additional elements of the device of the shipper, a ledger platform and a blockchain. The claim does not 
Claim 16 further limits the abstract idea of claim 13 while introducing the additional elements of the device of the shipper and a bidding engine. The claim does not integrate the abstract idea into a practical application because the elements of the device of the shipper and a bidding engine are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, “auto-generating” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding these new additional elements into the combination of additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 13 while introducing the additional elements of a device of a bank partner and the device of the shipper. The claim does not integrate the abstract idea into a practical application because the elements of a device of a bank partner and the device of the shipper are recited at a high-level of generality such that it 
Claim 18 recites the concept of conducting and managing a transaction for freight which is a certain method of organizing human activity including managing commercial interactions. Real-time and online freight management in the global logistics industry comprising four stages including a booking request submission stage, a booking request acceptance stage, a service delivery/fulfillment stage, and providing a service payment stage. (ii) perform the following steps: initiating a booking request in the booking request submission stage, displaying at least one applicable contracts with regard to the booking provided by the platform in the booking request submission stage, determining whether at least one applicable contract is selected in the booking request submission stage, completing field information and submitting the field information through in the booking request submission stage, receiving suggestions or offers with regard to the booking in the booking request submission stage, providing a bidding offer in the booking request acceptance stage, generating a quotation when rates are not available in the booking request acceptance stage, sending the quotation in the booking request acceptance stage, completing service fulfillment/action task(s) provided in the service delivery/fulfillment stage, determining whether a trade document is required in the service delivery/fulfillment stage, determining whether other documents are required if the trade document is not required in the service delivery/fulfillment stage, a proof of service delivery/fulfillment in the service delivery/fulfillment stage, generating and sending an invoice in the service delivery/fulfillment stage, storing the invoice in the service delivery/fulfillment stage, and determining whether the service provider opted for financing in the service delivery/fulfillment stage; (iii) wherein 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, a real-time chained black box, a device of a service provider, a device of a shipper, a platform, a server computer, a device of a bank partner, a portal, a bidding engine, a cloud database, a blockchain. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, “uploading”, “auto-generating”, and “auto-populating” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components/implementation. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a real-time chained black box, a device of a service provider, a device of a shipper, a platform, a server computer, a device of a bank partner, a portal, a bidding engine, a cloud database, and a blockchain amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, “uploading”, “auto-generating”, and “auto-populating” are similarly recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer implementation. The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. (U.S. Pre-Grant Publication No. 2016/0335593, hereafter known as Clarke) in view of Zinder (U.S. Pre-Grant Publication No. 2017/0005804, hereafter known as Zinder) and Kilgore et al. (U.S. Pre-Grant Publication No. 2003/0220862, hereafter known as Kilgore).
Regarding claim 1, Clarke teaches:
A method for real-time and online freight management in the global logistics industry  (see Fig. 20 and [0079] for method overview and [0043] "As one aspect of the disclosure, CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data within storage 125 and/or within cloud database 180")
comprising: a. providing a booking request submission stage (see Fig. 20 and [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the 
comprising: receiving from a user device a booking request (see [0081] “receiving a request at the framework (from a shipper) to locate a carrier/equipment pair for a new shipment (block 1406)”) 
sending the booking request to a service provider device (see [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the shipment; generating a contract with terms for the shipment and forwarding the contract via electronic medium to a registered mobile device of the carrier")
and determining whether confirmation of the booking request is received from the service provider device (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
b. providing a booking request acceptance stage comprising: confirming acceptance of the booking request (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
c. providing a service delivery/fulfillment stage (see Fig. 20 and [0079] "enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper while the shipment is in route on the equipment; enabling direct communication with the carrier via an on-equipment mobile WiFi; receiving confirmation of the receipt/delivery of the shipment at the drop-off point")
comprising: sending at least one service fulfillment/action task to the service provider device (see [0051] “rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering 
receiving from the service provider device workflow status updates (see [0079] “enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper while the shipment is in route on the equipment; enabling direct communication with the carrier via an on-equipment mobile WiFi; receiving confirmation of the receipt/delivery of the shipment at the drop-off point”)
providing the status updates to the user device
tracking workflow milestones from all involved parties (see [0082] “If the shipment has not yet been picked-up, method 1400 includes showing the shipment as assigned and pending pick-up on the shipper's UI and on the selected carrier's UI (block 1417). Method further includes initiating a tracking protocol to dynamically track an equipment transporting a shipment following pick-up of the cargo at the pick-up point and updating the shipper UI as the equipment moves with the shipment…on confirmation of successful completion, method 1400 includes terminating the tracking protocol following successful completion of the shipment, whereby the processor removes the equipment signal from the shipper-view UI, and moving the shipment to a completed status within the shipper-view UI” for tracking milestones of carrier. See [0086] for shipper milestones of establishing new shipment and [0084] “the CSIST framework includes a payment module that collects payment from the shipper for the shipment in advance of completion of the shipment” tracking shipper milestone of providing payment before the completion of the shipment)
using digital documents to (1) provide smart suggestions to the parties so as to enable the workflow to be more seamless and faster (see [0047] “The carrier rating 214 can be associated with a number of awards, where each award represents a completed shipment…A driving record and or history of the carrier 212 is also maintained…for general evaluation by the framework 200” for the use of a driving record (a digital document) to determine a carrier rating. See [0058] “The system also presents, as available shipments within the carrier-view UI, only shipments falling at or below a current rating level of the carrier, wherein the carrier is unable to view or select shipments intended to be assigned to carriers falling within a higher rating level than the current rating level of carrier” and [0060] “identifies whether at least one qualified pairing of carrier and equipment is available from among all qualified carriers and equipments registered with the CSIST framework…the carrier and equipment are deemed a qualified 
receiving proof of service delivery/fulfillment from the service provider device (see [0079] “receiving confirmation of the receipt/delivery of the shipment at the drop-off point” and [0083] “the secondary confirmation can be a picture taken by the carrier/driver of a signature or stamp of the recipient signing for receipt of the shipment. The picture is taken on the carrier's WC device and uploaded to the framework”)
and storing the digital documents and the proof of service delivery/fulfillment in  (see [0116] “TCIS database 1615 provides cloud storage 1610 for storing carrier and shipping data utilized by TCIS module 250” and [0062] “The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details” digital shipping contract stored and [0083] “the secondary confirmation can be a picture taken by the carrier/driver of a signature or stamp of the recipient signing for receipt of the shipment. The picture is taken on the carrier's WC device and uploaded to the framework” proof of delivery uploaded to storage)
and d. providing a service payment stage (see Fig. 20 and [0079] "collecting, via a payment module, payment for the shipment from the shipper...in response to receiving 
comprising: enabling the parties to process payments online (see [0084] “triggering an electronic payment of the carrier for completion of the shipment and presenting confirmation of a transfer of electronic payment to the carrier via at least one of the carrier-view UI” and [0048] “Shipper payment method 224 can be a credit card or bank account or PayPal account that is established by the shipper to pay for shipments that are completed by a registered carrier of the framework 200” and [0111] “online payment” both payments from shipper and payments to carrier are processed online)
Clarke teaches in [0043] that data is stored in a cloud database (see “CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data within storage 125 and/or within cloud database 180.”). Clarke further teaches the system having payments accounts for carriers (see [0047]). Clarke further teaches shippers making payments via credit cards and PayPal accounts in [0048]. However, Clarke does not explicitly teach a “real-time chained black box”, Clarke also does not explicitly teach using digital documents to determine authenticity of information through blockchain technology, and Clarke does not explicitly teach maintaining an accounts receivable/payable ledger of the parties. Zinder teaches:
Using digital documents to (2) determine authenticity of information through blockchain technology (see [0120] “the verification may include a cryptographic signature (e.g. a digital signature) indicating the entity that has verified and/or authenticated the nature of the document (e.g., that it has been properly executed by the required parties) and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the 
a real-time chained black box, wherein the real-time chained black box continuously records all documents and data relating to the workflow, cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the real-time chained black box, and wherein all of the documents stored in the real-time chained black box can be reviewed anytime (see [0138] “the input from the blockchain investor 1106 may include a hash of the document of the contract (e.g., to represent that the investor has read and understood the contract terms)” and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the provided secure token and/or account information. This information, along with the particulars of the executed contract, is included (expressly or via a reference token that references an internally provided database) in a blockchain transaction generated, submitted, and then verified by the distributed system that makes up the blockchain” for recording documents and data regarding the transaction in the blockchain. Also see [0008] “When a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain address) to at least one participant identifier (e.g., another blockchain address)” for all transactions being added to the blockchain (i.e. the blockchain cannot be bypassed), [0008] “Once the blockchain transaction has been validated by the blockchain, the database is updated to reflect that 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zinder with the system of Clarke. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the system Clarke, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file or the like).” By combining the blockchain storage of Zinder with Clarke, the combined system would also provide an extra layer of data security safeguarding information about the history of the shipments of Clarke.
The combination of Clarke and Zinder still does not teach maintaining an accounts receivable/payable ledger of the parties. Kilgore teaches:
enabling the parties to generate, issue, and receive invoices (see [0031] “the system automatically accrues all the payables and receivables associated with that shipment, generates an invoice” and see [0090] and Fig. 13 for invoices issued and received)
and maintaining an accounts receivable / accounts payable ledger of the parties (see [0078] “system 500 also includes general ledger 502 that is coupled to server computer 504…automatically export all payables and receivables data associated with the unique transaction identifier into a general ledger” and [0008] “managing a plurality of on-line accounts payable systems and a plurality of on-line accounts receivable systems, wherein authorized providers and consumers securely access these accounts payable and accounts receivable systems”)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kilgore with the combination of Clarke and Zinder. As Kilgore states in [0029] “This embodiment provides a managed solution that offers significant benefits and cost-savings over traditional client-server applications. Because the application is web-based, there is no need to install software on multiple computers, purchase multiple licenses, have a large (IT) department, or convert back-end systems.” By using the centralized management of AR/AP ledgers of Kilgore, the resulting combination would have less extensive software requirements for both the shippers and carriers of Clarke and Zinder.
Regarding claim 2, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
wherein the booking request submission stage comprises, by a device of a service provider: initiating a booking request
displaying at least one applicable contracts with regard to the booking provided by a platform (see Fig. 7 and [0056] "As shown by FIG. 7, second carrier-view UI presents a list of the available shipments along with most of the details related to that shipment as may be required by the carrier")
determining whether at least one applicable contract is selected (see [0056] "The carrier is able to select one of the shipments to either counter the price 716 or accept the offer and request a contract 720")
completing portal field information and submitting the portal field information through a portal of the platform (see Fig. 5 and [0054] - [0055] for service provider completing field information and submitting it through to the platform)
and receiving suggestions or offers with regard to the booking from the platform (see [0051] "rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination" suggestions for the booking to get an award to raise carrier rating)
Regarding claim 3, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 2 above. Clarke further teaches:
wherein the booking request acceptance stage comprises, by the device of the service provider: providing a bidding offer through a bidding engine of the platform (see [0056] "The carrier is able to select one of the shipments to either counter the price 716")
generating a quotation when rates are not available on the platform and sending the quotation to a device of a shipper (see [0061] "Additionally, second shipper-view UI 800 includes each carrier's requested price 814, assuming the carrier is given an opportunity to bid or negotiate for the shipment....In yet another embodiment, the price for the shipment may be set by the framework 200, using know data about the shipment, isn't available by the platform, quotation generated by the service provider and sent to shipper device where it is shown in UI 800)
Regarding claim 13, Clarke teaches:
A system for real-time and online freight management in the global logistics industry  (see [0038] “there is illustrated a block diagram representation of an example data processing system (DPS) that operates as a networked computing device and/or server providing the cloud infrastructure supporting implementation of a carrier and shipper interfacing and shipment tracking (CSIST) framework, according to one or more embodiments”)
comprising: a platform on a server computer including a processor (see [0038] “DPS 100 operates as the computing device within which one or more of the described features of the various embodiments of the disclosure can be implemented. In one embodiment, DPS 100 can be any electronic device such as, but not limited to, a desktop computer, notebook computer, or a server” and [0039] “Example DPS 100 includes at least one processor or central processing unit (CPU) 105”)
a memory configured to store processor-executable instructions (see [0039] “One or more software and/or firmware modules can be loaded into system memory 110 (from storage 125 or other source) during operation of DPS 100…system memory 110 includes CSIST utility 120. CSIST utility 120 can be provided as one of applications 118 and/or as an executable component within F/W 112 or OS 116”)
wherein when the processor-executable instructions are executed, the processor is configured to provide: (see [0039] “system memory 110 includes CSIST utility 120. CSIST utility 120 can be provided as one of applications 118 and/or as an executable component within F/W 112 or OS 116…the software and/or firmware modules within 
a booking request submission stage (see Fig. 20 and [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the shipment; generating a contract with terms for the shipment and forwarding the contract via electronic medium to a registered mobile device of the carrier")
comprising: receiving from a user device a booking request (see [0081] “receiving a request at the framework (from a shipper) to locate a carrier/equipment pair for a new shipment (block 1406)”) 
sending the booking request to a service provider device (see [0079] "in response to a request for shipment of a product from a shipper to a delivery/drop-off address/location, evaluating among available equipments registered with the TCIS database to identify a specific carrier to which to offer a contract to transport the shipment; generating a contract with terms for the shipment and forwarding the contract via electronic medium to a registered mobile device of the carrier")
and determining whether confirmation of the booking request is received from the service provider device (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
a booking request acceptance stage comprising: confirming acceptance of the booking request (see Fig. 20 and [0079] "enabling the carrier to provide a response accepting the shipment or bartering/negotiating the shipment terms")
a service delivery/fulfillment stage (see Fig. 20 and [0079] "enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper 
comprising: sending at least one service fulfillment/action task to the service provider device (see [0051] “rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination. These rules are provided to the carrier at the time the shipment is assigned, prior to the carrier picking up the shipment. According to one embodiment included in these rules is a red zone enforcement policy that requires the carrier to drive a minimum number of miles (example 200 miles) without stopping once a shipment is picked up” example service fulfillment task is driving at least 200 miles after picking up shipment)
receiving from the service provider device workflow status updates (see [0079] “enabling confirmation of the pick-up of the shipment by the carrier; enabling tracking of the shipment by the shipper while the shipment is in route on the equipment; enabling direct communication with the carrier via an on-equipment mobile WiFi; receiving confirmation of the receipt/delivery of the shipment at the drop-off point”)
providing the status updates to the user device (see [0079] “enabling in-shipment monitoring and/or tracking and carrier and shipment security. With this embodiment, as illustrated in FIG. 16, which is described later, one or more sensors are placed on the shipment and/or within or on the equipment, each transmitting a unique code that is…then made viewable by the shipper. The…the shipper are thus able to track the shipment and environmental conditions while the shipment is in route” and [0082] “If the shipment has not yet been picked-up, method 1400 includes showing the shipment as assigned and pending pick-up on the shipper's UI and on the selected carrier's UI (block 1417). Method further includes initiating a tracking protocol to dynamically track an 
tracking workflow milestones from all involved parties (see [0082] “If the shipment has not yet been picked-up, method 1400 includes showing the shipment as assigned and pending pick-up on the shipper's UI and on the selected carrier's UI (block 1417). Method further includes initiating a tracking protocol to dynamically track an equipment transporting a shipment following pick-up of the cargo at the pick-up point and updating the shipper UI as the equipment moves with the shipment…on confirmation of successful completion, method 1400 includes terminating the tracking protocol following successful completion of the shipment, whereby the processor removes the equipment signal from the shipper-view UI, and moving the shipment to a completed status within the shipper-view UI” for tracking milestones of carrier. See [0086] for shipper milestones of establishing new shipment and [0084] “the CSIST framework includes a payment module that collects payment from the shipper for the shipment in advance of completion of the shipment” tracking shipper milestone of providing payment before the completion of the shipment)
using digital documents to (1) provide smart suggestions to the parties so as to enable the workflow to be more seamless and faster (see [0047] “The carrier rating 214 can be associated with a number of awards, where each award represents a completed shipment…A driving record and or history of the carrier 212 is also maintained…for general evaluation by the framework 200” for the use of a driving record (a digital document) to determine a carrier rating. See [0058] “The system also presents, as 
receiving proof of service delivery/fulfillment from the service provider device (see [0079] “receiving confirmation of the receipt/delivery of the shipment at the drop-off point” and [0083] “the secondary confirmation can be a picture taken by the carrier/driver of a signature or stamp of the recipient signing for receipt of the shipment. The picture is taken on the carrier's WC device and uploaded to the framework”)
and storing the digital documents and the proof of service delivery/fulfillment in  (see [0116] “TCIS database 1615 provides cloud storage 1610 for storing carrier and shipping data utilized by TCIS module 250” and [0062] “The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details” 
and a service payment stage (see Fig. 20 and [0079] "collecting, via a payment module, payment for the shipment from the shipper...in response to receiving confirmation of the shipment from the shipper and drop-off point, issuing payment to the carrier in a payment account established as a part of the credential information")
comprising: enabling the parties to process payments online (see [0084] “triggering an electronic payment of the carrier for completion of the shipment and presenting confirmation of a transfer of electronic payment to the carrier via at least one of the carrier-view UI” and [0048] “Shipper payment method 224 can be a credit card or bank account or PayPal account that is established by the shipper to pay for shipments that are completed by a registered carrier of the framework 200” and [0111] “online payment” both payments from shipper and payments to carrier are processed online)
Clarke teaches in [0043] that data is stored in a cloud database (see “CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data within storage 125 and/or within cloud database 180.”). Clarke further teaches the system having payments accounts for carriers (see [0047]). Clarke further teaches shippers making payments via credit cards and PayPal accounts in [0048]. However, Clarke does not explicitly teach a “real-time chained black box”, Clarke also does not explicitly teach using digital documents to determine authenticity of information through blockchain technology, and Clarke does not explicitly teach maintaining an accounts receivable/payable ledger of the parties. Zinder teaches:
Using digital documents to (2) determine authenticity of information through blockchain technology (see [0120] “the verification may include a cryptographic signature (e.g. a digital signature) indicating the entity that has verified and/or authenticated the nature of the document (e.g., that it has been properly executed by the required parties) and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the provided secure token and/or account information. This information, along with the particulars of the executed contract, is included (expressly or via a reference token that references an internally provided database) in a blockchain transaction generated, submitted, and then verified by the distributed system that makes up the blockchain” blockchain technology verifying party signatures (information) of contract (digital document) before allowing payment to proceed) 
a real-time chained black box, wherein the real-time chained black box continuously records all documents and data relating to the workflow, cannot be bypassed, and cannot be updated, edited, or deleted for data recorded in the real-time chained black box, and wherein all of the documents stored in the real-time chained black box can be reviewed anytime (see [0138] “the input from the blockchain investor 1106 may include a hash of the document of the contract (e.g., to represent that the investor has read and understood the contract terms)” and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the provided secure token and/or account information. This information, along with the particulars of the executed contract, is included (expressly or via a reference token that references an internally provided database) in a blockchain transaction generated, submitted, and then verified by the 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zinder with the system of Clarke. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the system Clarke, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file or the like).” By 
The combination of Clarke and Zinder still does not teach maintaining an accounts receivable/payable ledger of the parties. Kilgore teaches:
enabling the parties to generate, issue, and receive invoices (see [0031] “the system automatically accrues all the payables and receivables associated with that shipment, generates an invoice” and see [0090] and Fig. 13 for invoices issued and received)
and maintaining an accounts receivable / accounts payable ledger of the parties (see [0078] “system 500 also includes general ledger 502 that is coupled to server computer 504…automatically export all payables and receivables data associated with the unique transaction identifier into a general ledger” and [0008] “managing a plurality of on-line accounts payable systems and a plurality of on-line accounts receivable systems, wherein authorized providers and consumers securely access these accounts payable and accounts receivable systems”)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Kilgore with the combination of Clarke and Zinder. As Kilgore states in [0029] “This embodiment provides a managed solution that offers significant benefits and cost-savings over traditional client-server applications. Because the application is web-based, there is no need to install software on multiple computers, purchase multiple licenses, have a large (IT) department, or convert back-end systems.” By using the centralized management of AR/AP ledgers of Kilgore, the resulting combination would have less extensive software requirements for both the shippers and carriers of Clarke and Zinder.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore and Stroner (U.S. Pre-Grant Publication No. 2015/0213402, hereafter known as Stroner).
Regarding claim 4, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 3 above. Clarke further teaches:
wherein the service delivery/fulfillment stage comprises, by the device of the service provider: completing service fulfillment/action task(s) provided by the platform (see [0051] "rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination" Also see Fig. 12 C and [0073] for tracking and delivery confirmation tasks required by platform)
and uploading a proof of service delivery/fulfillment to the cloud database  (see [0073] "Method then includes evaluating (at decision block 1228) whether successful completion of the shipment has been confirmed. In response to not receiving confirmation of the shipment completion, method 1200 includes generating query to the carrier and/or the recipient to confirm the delivery confirmation (block 1230). However, once shipment delivery is confirmed, method 1200 includes updating the shipment log in CSIST framework and marking the shipment as complete on the shipper-view UI (block 1232)." [0080] "In at least one embodiment, the receiving of the confirmation of the shipment includes receiving a recipient code value entered or scanned into a user interface of the carrier's MC device, where the recipient code value is made available to the carrier for scanning and/or entry only at the delivery/drop-off point and only after the recipient confirms receipt of the shipment" [0043] "CSIST utility 120 includes a plurality of functional modules that execute on CPU 105 to perform specific functions, and these functional modules utilize and/or generate specific data, which data is stored as information and/or data...within cloud database 180")
Clarke further teaches in [0078] that carriers “provide complete documentation related to the shipment and the delivery of the shipment”. However, Clarke does not explicitly teach 
and uploading  (see [0138] “the input from the blockchain investor 1106 may include a hash of the document of the contract (e.g., to represent that the investor has read and understood the contract terms)” and [0129] “the transfer of funds between two parties may only be allowed once the contract has been signed by all required parties. This verification is programmatically enforced by the centralized computer system 1000 based on reception of, for example, the provided secure token and/or account information. This information, along with the particulars of the executed contract, is included (expressly or via a reference token that references an internally provided database) in a blockchain transaction generated, submitted, and then verified by the distributed system that makes up the blockchain” for uploading documents to the blockchain)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zinder with the combination of Clarke, Zinder and Kilgore. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the system Clarke, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file or the like).” By combining the blockchain storage of Zinder with the 
However, the combination of Clarke, Zinder and Kilgore does not explicitly teach determining whether a trade document or other documents are required. Stroner teaches:
determining whether a trade document is required (see Fig. 8 and [0059] "In step 808, the load management unit 120 receives a document from the carrier. The document may be uploaded by the carrier using the user interface 832. To upload the document, the carrier selects the document from a memory location on a computer. The carrier then selects the document type from a list of documents types presented to the user...In one embodiment, the document types displayed to the user are limited to the document types of the document requirements for the load selected by the user." service provider device displays required trade document types)
determining whether other documents are required if the trade document is not required (see Fig. 8 and [0059] "In step 808, the load management unit 120 receives a document from the carrier. The document may be uploaded by the carrier using the user interface 832. To upload the document, the carrier selects the document from a memory location on a computer. The carrier then selects the document type from a list of documents types presented to the user...In one embodiment, the document types displayed to the user are limited to the document types of the document requirements for the load selected by the user." Service provider device determines whether other documents are required even if a trade document is not required and hence filtered out)
One of ordinary skill in the art would have recognized that applying the known technique of Stroner to the combination of Clarke, Zinder and Kilgore would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stroner to the teaching of the combination of Clarke, Zinder and Kilgore would have yielded predictable results because the level of ordinary skill in the art demonstrated by .
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore, Stroner and Lemme et al. (U.S. Pre-Grant Publication No. 2010/0185539, hereafter known as Lemme).
Regarding claim 5, the combination of Clarke, Zinder, Kilgore and Stroner teaches all of the limitations of claim 4 above. As discussed above, Clarke teaches storing data in a cloud database in [0043]. Also as discussed above, Zinder teaches storing data and documents in a blockchain in [0017]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zinder to the combination of Clarke, Zinder, Kilgore and Stroner. As Zinder states in [0130] “An implementation that stores all of this information in a repository (e.g., the blockchain) is advantageous because, for example, an auditor may reference this information without having to hunt down information at different locations (e.g., by visiting different law firms, companies, or individuals)”. By combining the transaction information being viewable by third parties of Zinder with the combination of Clarke, Zinder, Kilgore and Stroner, any third-party wanting to review transaction data would be able to find all information in one place. Further, Zinder [0005] states “Another issue in digital provenance is ensuring the availability of the provenance information. This is particularly important in the context of computer science applications and digital data as it is relatively easy to erase digital information without leaving much (if any) trace of the original contents of the data (e.g., by deleting a log file 
Stroner further teaches:
and determining whether the service provider opted for financing (see Fig. 9 Request for advance from carrier and [0063] "FIG. 9 depicts one embodiment of a financial advance request process. The financial advance may be a financial advance for a specific purpose such as, but not limited to, purchasing fuel, lumper advances, mechanical advances or any other purpose. In step 902, a request for a monetary advance associated with a specific load is received by the load management unit 120" and [0043] “Each computer 104, 106 and 108's memory 310 includes a GUI 312 which is used to gather information from a user via the display device 306 and I/O unit 304 as described herein” service provider device receives request from service provider before sending on to management unit for processing)
One of ordinary skill in the art would have recognized that applying the known technique of Stroner to the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stroner to the teaching of the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requests for a financial advance. Further, applying requests for a financial advance to the combination of Clarke, Zinder, Kilgore and Stroner would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more flexibility for service providers to cover operational costs as mentioned in the Stroner [0063] citation above.
The combination of Clarke, Zinder, Kilgore and Stroner teaches a carrier uploading required trade documents as shown in Stroner [0059] and discussed in more detail in the claim the device of the service provider generating an invoice, sending the invoice to the device of the shipper, and storing the invoice in the cloud database and blockchain. Lemme teaches:
wherein the service payment stage comprises, by the device of the service provider: generating and sending an invoice to the device of the shipper (see Fig. 5 and [0015] "For example, Walmart can contract with Crowley to ship 10 tons of bananas from Puerto Rico. After or during shipment, Crowley generates an invoice from Crowley's accounts receivable system" [0055] "The central payment system 202 receives one or more invoices from a carrier 116 in step 504." [0056] "The central payment system 202 may then provide the invoices to the shippers in step 510." Service provider generates invoice, sends to shipper via platform)
storing the invoice in  (see 0056] "The parsed invoice information can then be stored by carrier identifier 302 and shipper identifier 304 pairs in step 508. Thus, the central payment system 202 can organize and store the invoice information according to the shipper identifier 304 and the carrier identifier 302. Each stored invoice may be identified by the invoice header information 306.")
One of ordinary skill in the art would have recognized that applying the known technique of Lemme to the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lemme to the teaching of the combination of Clarke, Zinder, Kilgore and Stroner would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such invoice generation, sending and storing by the device of the service provider. Further, applying invoice 
Regarding claim 14, the combination of the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13 above. For the limitations introduced in claim 14, please see the rejection of claim 5 above.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore and Schreiber (U.S. Pre-Grant Publication No. 2016/0189102, hereafter known as Schreiber).
Regarding claim 6, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
wherein the booking request submission stage comprises, by a platform: validating a booking request received from a device of a service provider (see [0060] "the system: identifies whether at least one qualified pairing of carrier and equipment is available from among all qualified carriers and equipments registered with the CSIST framework. The carrier and equipment are available when located within a shipment pick-up zone, and the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipments of the cargo being shipped" validates requirements met so requests from service provider are matches)
providing at least one applicable contract with regard to the booking request to the device of the service provider (see [0056] "the processor presents a second carrier-view UI listing each of the available shipments along with an associated opportunity cost for each available shipment. In one embodiment, a ranked listing of the available shipments 
auto-populating portal fields using information as per a contract selected by the service provider (see Fig. 7 price 714 and [0048] “Shipper base rate 234 presents a default rate that the shipper may establish to pay for shipments…the base rate is a variable rate depending on a type of shipment and one or more other factors, such as a distance of travel…The base rate 234 can then be an initial rate that is presented along with the shipment on the carrier-view UI” platform auto-populates initial price 714 on shipper device GUI Fig. 7 based on shipping contact details for each contract)
providing suggestions or offers with regard to the booking request (see [0051] "rules establishment and enforcement module 264 provides a series of rules that the carrier is required to follow when picking up a shipment and delivering the shipment to its intended destination" suggestions for the booking to get an award to raise carrier rating)
validating the booking request; summarizing the booking request for review
and sending the booking request to a SVCs (Services Available in the Platform), wherein the SVCs comprises sea freight, (see [0036] "the disclosure is described from the perspective of a trucking industry, where the carrier is a trucker and the equipment is a truck (on-land motor vehicles), It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment, such as aircrafts and aircraft pilots and water-based equipments and their captains/owners" and [0112] "Additional features supported by CSIST framework includes...providing a fully insured and bonded service; providing owner-carrier liability insurance to a negotiated amount; providing shipper loss liability insurance covered to a negotiated amount")
Although Clarke teaches in [0036] that “It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment”, the combination of Clarke, Zinder and Kilgore does not explicitly teach SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing. Schreiber teaches:
the SVCs comprises sea freight, container yard, trucking, port, freight forwarding, custom brokerage, warehousing, air freight, and insurance
It would have been obvious to one of ordinary skill in the art at the time of filing to include SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing as taught by Schreiber in the combination of Clarke, Zinder and Kilgore, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, the combination of Clarke, Zinder, Kilgore and Schreiber teaches all of the limitations of claim 6 above. Clarke further teaches:
wherein the service delivery/fulfillment stage comprises, by the platform: triggering service workflow fulfillment task(s) and communicating with the SVCs (Services Available in the Platform) (see [0069] "FIGS. 12A-12C provide a flow chart of an example method 1200 which supports the carrier-side interfacing with the CSIST framework 200 to request a shipment and subsequent processing" [0071] "Method further includes assigning the shipment to carrier and recording the shipment details in the CSIST database for access by the shipper and carrier (block 1216).")
Regarding the remaining limitations introduced in claim 7, Examiner is interpreting both limitations as contingent limitations. Specifically, the determining of whether a template is available is contingent on trade documents being determined to be required by the device of the service provider. The auto-generating at least one trade document is likewise contingent on a template being available. Examiner also notes that claim 7 is a method claim. Per MPEP 2111.04 II. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, only the “triggering” limitation taught above by Clarke is required to read on the claim under its broadest reasonable interpretation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore, Schreiber and Stroner.
Regarding claim 9, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
wherein the booking request acceptance stage comprises, by a device of a shipper: accepting a bidding offer (see [0062] "in response to completion of the negotiation and an acceptance of negotiated terms between the shipper and a carrier selected by the shipper, the system generates a contractual agreement")
and confirming rates after receiving a quotation from the service provider device (see [0062] "in response to completion of the negotiation and an acceptance of negotiated terms between the shipper and a carrier selected by the shipper, the system generates a contractual agreement for acceptance by the carrier within the carrier-view UI. The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details within a data module of the CSIST framework. The terms of the contractual agreement are thus made available for future viewing by both the carrier and the shipper" after shipper accepts, rate confirmed with carrier to draw up contract)
receiving information from SVCs (Services Available in the Platform), wherein the SVCs comprises sea freight, (see [0036] "the disclosure is described from the perspective of a trucking industry, where the carrier is a trucker and the equipment is a truck (on-land motor vehicles), It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment, such as aircrafts and aircraft pilots and water-based equipments and their captains/owners" and [0112] "Additional features supported by CSIST framework includes...providing a fully insured and bonded service; providing 
triggering a bidding engine when the offer bidding setting is on (see [0071] "In response to selection of the shipment by the carrier, method optionally includes enabling/facilitating completion of contract negotiations with the shipper, including for example, terms related to shipping cost, pick-up and/or delivery time, and special rules for the carrier to follow (block 1214)" [0049] "Recalculation and/or negotiation module 246 allows a shipper and a carrier to engage in an online negotiation of rates for particular shipment that is presented on the carrier-view UI" can optionally enable negotiations/bidding over shipping rates)
sending and receiving information by the bidding engine to and from the device of the shipper and the device of the service provider (see [0062] "Additionally, the system enables bi-directional negotiating of shipping particulars, including pricing, for the shipment between the registered shipper and the qualified carriers.")
auto-generating a quotation when rates are not available (see [0048] "It is appreciated that...the base rate is a variable rate depending on a type of shipment and one or more other factors, such as a distance of travel...the rate for each shipment can be negotiated between the shipper and a selected carrier. The base rate 234 can then be an initial rate that is presented along with the shipment on the carrier-view UI" in the embodiment where the base rate not pre-established by platform as a set number, the base rate is auto-generated based on distance, etc. Calculated base rate serves as an opening offer when bidding)
storing generated quotations in a cloud database (see [0062] "The system then associates the negotiated terms of the contractual agreement with the shipment and stores the negotiated terms and shipment details within a data module of the CSIST 
Clarke further teaches shipment documentation in [0075]. Also, Clarke teaches in [0036] that “It is appreciated that various aspects of the disclosure can be extended to and/or are applicable to other forms of carriers and corresponding equipment”. However, the combination of Clarke, Zinder and Kilgore does not explicitly teach templates being selected based on a generated quotation and SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing. Schreiber teaches:
the SVCs comprises sea freight, container yard, trucking, port, freight forwarding, custom brokerage, warehousing, air freight, and insurance (see [0032] "The term “shipment service” as used herein is meant to include, without limitation, any of: an offered shipment service from a first service area to a second service area, such as the service areas of a trucking service; and a particular shipment service departing from a hub (including a port, airport, depot, warehouse or container yard), such as a particular ship departing from a port, a particular flight departing from an airport, a particular rail service departing from a rail terminal, or a particular truck departing from a depot." [0049] "fees may be associated with...optional extra services such as documentation, insurance, customs brokerage")
It would have been obvious to one of ordinary skill in the art at the time of filing to include SVCs comprising container yard, port, freight forwarding, customs brokerage, and warehousing as taught by Schreiber in the combination of Clarke, Zinder and Kilgore, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Clarke, Zinder, Kilgore and Schreiber still does not explicitly teach selecting templates based on a generated quotation. Stroner teaches:
and selecting templates based on a generated quotation (see [0058] “In step 802, the load management unit 120 receives document requirements from a supplier associated with a specific load. The document requirements may include specific forms or documents that are required from a carrier to initiate an automatic payment")
One of ordinary skill in the art would have recognized that applying the known technique of Stroner to the combination of Clarke, Zinder, Kilgore and Schreiber would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Stroner to the teaching of the combination of Clarke, Zinder, Kilgore and Schreiber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining whether a trade document and/or other documents are necessary. Further, applying determining whether a trade document and/or other documents are necessary to the combination of Clarke, Zinder, Kilgore and Schreiber would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient providing of documents in Clarke [0078] because the service provider will only provide trade/other documents that are selected by the shipper and will know which documents are/are not required.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Zinder, further in view of Kilgore, Krikorian et al. (U.S. Pre-Grant Publication No. 2008/0033878, hereafter known as Krikorian) and Viarengo et al. (U.S. Pre- Grant Publication No. 2006/0095358, hereafter known as Viarengo).
Regarding claim 10, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1 above. Clarke further teaches:
and proceeding with payment if the shipper did not opt for financing (see [0051] "Payment module 262 performs a function of receiving payment from the shipper and, once verification of the shipment completion is made, forwarding that payment to the carrier account" and [0048] "Shipper payment method 224 can be a credit card or bank account or PayPal account that is established by the shipper to pay for shipments that are completed by a registered carrier of the framework 200" funds transferred from shipper bank account immediately at completion of shipment. No credit or financing in Clarke)
As discussed directly above, Clarke teaches payment completed immediately upon completion of the shipment. Therefore, the combination of Clarke, Zinder and Kilgore does not teach the device of a shipper receiving an invoice from a platform, acknowledging the invoice and accepting charges, and determining whether there are credit terms or if the shipper opted for financing. Krikorian teaches:
determining whether there are credit terms (see [0043] "(iv) determining the payment terms, i.e., if it is an immediate or delayed PO. In the present exemplary embodiment, a delayed PO may have payment terms such as, for example, "net 15," "net 30," etc. There could also be no payment terms at all, which would preferably be considered a special case of a delayed PO")
One of ordinary skill in the art would have recognized that applying the known technique of Krikorian to the combination of Clarke, Zinder and Kilgore would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Krikorian to the teaching of the combination of Clarke, Zinder and Kilgore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such determining if there are credit terms. Further, applying determining if there are credit terms to the combination of Clarke, Zinder and Kilgore would have been recognized by one of ordinary skill in the art as resulting in 
The combination of Clarke, Zinder, Kilgore and Krikorian still does not teach the device of a shipper receiving an invoice from a platform, acknowledging the invoice and accepting charges, and determining whether the shipper opted for financing. Viarengo teaches:
wherein the service payment stage comprises, by a device of a shipper: receiving an invoice from a platform; acknowledging the invoice and accepting charges (see Fig. 4 elements 427 and 428 as well as [0030] "The system forwards an invoice approval request 416 to the buyer who receives the request 427. The buyer approves the invoice 428")
determining whether the shipper opted for financing if there are no credit terms (see [0031] "In FIG. 5, the buyer or seller optionally may create a trade finance request 531 which the system forwards as a notification 512 to an interested party, such as a bank" [0032] "If the request comes from the buyer to pay from a pre-arranged revolving line of credit (not shown), the bank optionally can pay the seller in due course")
One of ordinary skill in the art would have recognized that applying the known technique of Viarengo to the combination of Clarke, Zinder, Kilgore and Krikorian would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Viarengo to the teaching of the combination of Clarke, Zinder, Kilgore and Krikorian would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving/acknowledging an invoice and determining whether the shipper opted for financing. Further, applying receiving/acknowledging an invoice and determining whether the shipper opted for financing to the combination of Clarke, Zinder, Kilgore and Krikorian would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow 
Novel/Non-Obvious
Regarding claim 8, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1, on which claim 8 depends. The individual limitations introduced in claim 15 are taught by Schreiber, Stroner, Krissman (U.S. Pre-Grant Publication No. 2019/0332660, hereafter known as Krissman), Yang (Chinese Patent No. 1050961 72, published 11/25/2015 and hereafter known as Yang), Viarengo, Lidow (U.S. Pre-Grant Publication No. 2005/0177435, hereafter known as Lidow) and Mayotte (https://www.usnews.com/education/blogs/student-loan-ranger/201 4/07/23/understand-the- pieces-of-your-student-loan-payment (published 7/23/2014, Waybackmachine dated 08/17/2014, hereafter known as Mayotte) as described in the 35 U.S.C. 103 rejection of claim 8 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Schreiber, Stroner, Krissman, Yang, Viarengo, Lidow and Mayotte would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 8 is non-obvious over the prior art of record.
Regarding claim 11, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 1, on which claim 11 depends. The individual limitations introduced in claim 11 are taught by Viarengo, Stroner and Lidow as described in the 35 U.S.C. 103 rejection of claim 11 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Viarengo, Stroner and Lidow would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 11 is non-obvious over the prior art of record.
Regarding claim 15, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13, on which claim 15 depends. The individual limitations introduced in claim 15 are taught by Schreiber, Stroner, Krissman, Yang, Viarengo, Lidow and Mayotte as described in the 35 U.S.C. 103 rejection of claim 15 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Schreiber, Stroner, Krissman, Yang, Viarengo, Lidow 
Regarding claim 16, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13, on which claim 16 depends. The individual limitations introduced in claim 16 are taught by Schreiber, Viarengo, Stroner and Krikorian as described in the 35 U.S.C. 103 rejection of claim 16 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Schreiber, Viarengo, Stroner and Krikorian would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 16 is non-obvious over the prior art of record.
Regarding claim 17, the combination of Clarke, Zinder and Kilgore teaches all of the limitations of claim 13, on which claim 17 depends. The individual limitations introduced in claim 17 are taught by Viarengo, Stroner and Lidow as described in the 35 U.S.C. 103 rejection of claim 17 in the 5/12/21 Office Action. However, the combination of Clarke, Zinder, Kilgore, Viarengo, Stroner and Lidow would not have been obvious to one of ordinary skill in the art at the time of filing. Thus, claim 17 is non-obvious over the prior art of record.
Regarding claims 12 and 18, the limitations of these claims are taught individually in claims 1-11 and 13-17, respectively. However, the combination of these limitations in claims 12 and 18 adds more interoperability between the individual features of the devices of the service provider, shipper, bank partner, and platform that makes these claims non-obvious over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                          

                                                                                                              /ALLISON G WOOD/Primary Examiner, Art Unit 3625